Citation Nr: 1812081	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin condition, including skin cancer and residuals of a ringworm infection, claimed as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This claim was last remanded in December 2015 for additional development which has now been completed.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam, and is presumed to have been exposed to herbicides.

2.  The evidence of record does not demonstrate that the Veteran had residuals of ringworm during the appeal period.

3.  The Veteran's skin cancer did not manifest within one year of separation, and is not otherwise related to a disease, injury, or event in service, to include herbicide exposure.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

 Service connection may be granted on a presumptive basis for certain chronic diseases, including cancer, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. § 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309(e).  

In the instant case, the Veteran's service treatment records reveal no complaints, diagnoses, or treatment of any skin disorder.  The Veteran's February 1970 separation examination shows the Veteran's skin as normal.  In addition, the Veteran denied skin disease on his separation medical history.   

In a November 2010 letter, the Veteran wrote that while serving in Vietnam, he was covered in ringworms while out in the field for 47 days straight.  In an October 2010 statement, the Veteran stated that while serving in Vietnam, he was called in from the field due to skin condition, including ringworm and rawness and peeling away of skin.  He continues that even though treatment was given, the skin never healed and remains a problem.  See October 2010 Statement in Support of Claim (VA Form 21-4138) (received December 2010).  

In a December 2010 buddy statement by R.B.J., who served with the Veteran in Vietnam, Mr. R.B.J. stated that he remembers that the Veteran had ringworm on his arm, and that the Veteran's stomach was broken out like he was sunburned.  Mr. R.B.J. also noted that the Veteran's nose was scaly and his skin was peeling off.

With respect to skin cancers, a September 2005 private record appears to make reference to basal cell carcinoma.  Private records from January 2013 to March 2014 from T.K., M.D. of S.C.D. show the Veteran has a history of basal cell carcinoma on his left mid-upper back and mid-chest, and squamous cell carcinoma on the mid-back.  The records also show the Veteran has a positive family history for skin cancer. 
T.K., M.D. submitted an April 2014 article "Agent Orange Exposure Appears to Double Risk of Invasive Skin Cancer."  The article discusses a study that suggests "there may be an association between Agent Orange and development of nonmelanotic skin cancer."  An August 2015 letter from T.K., M.D. stated that in regards to cancer being related to Agent Orange "it is possible that those could be related according to this report by Dr. Clemons," and also noted skin cancer risk is increased by outside work and a fair complexion, which the Veteran also has. 

In light of the lay evidence that the Veteran suffered from ringworm and scaly, raw, peeling skin during service, and the article submitted by the Veteran that suggests there is an association between herbicide exposure and the development of skin cancer, the Board remanded the claim in December 2015 for a VA opinion as to the etiology of the Veteran's ringworm and skin cancer.

A VA examiner in February 2017 opined that it is at least as likely as not that the veteran suffered from ringworm infection during military service.  However, the Veteran specifically stated at the examination that the ringworm lesions never recurred after they were treated in service.  He denied ever being treated again for ringworm, including up to the present time.  Examination of the Veteran showed no active or recent ringworm and no residuals.  The examiner noted that the Veteran only had the ringworm disorder when he was in service.

With regard to the Veteran's basal cell carcinoma and reported squamous cell carcinoma, the Veteran denied any family history of skin cancer.  The VA examiner noted that the latest Institute of Medicine update of 2012 states that there is "inadequate and insufficient information to determine whether there is an association between exposure to Agent Orange and basal cell or squamous cell carcinoma."  The examiner noted that in the referenced pilot study (Clemens et al. Plastic Reconstr Surg. 2014 Feb; 133(2):432-7) that reported a doubling of risk of invasive skin cancer due to Agent Orange, there were 100 veterans entered into the Washington DC Agent Orange Registry.  The examiner noted that the authors concluded as follows: "There may be an association but needs to be studied on a larger scale with thousands of patients."  The VA examiner opined that a small study of only 100 patients cannot be used to determine a definite cause and effect relationship between Agent Orange and skin cancer, as the study authors admitted.  Therefore the examiner opined that, until there is such a large scale study, the Institute of Medicine's recommendation must stand that there is insufficient and inadequate information with which to establish a relationship between Agent Orange and basal cell or squamous cell carcinoma of the skin.  The examiner noted that in formulating this opinion, he was drawing upon over 30 years of clinical experience as a board-certified oncologist-hematologist and former Chief of Hematology-Oncology at the Mt. Home VA medical center (VAMC).

Skin Cancer

The Veteran's personnel records document that he served in Vietnam; therefore, he presumed to have been exposed to herbicides.  However, the National Academy of Sciences has found that found there is inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and conditions including: melanoma and nonmelanoma skin cancer (basal cell and squamous cell) are explicitly prohibited from presumptive service connection.  The Secretary's findings also prohibit presumptive service connection for cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption).  79 Fed. Reg. 20,312 (Apr. 11, 2014).  Therefore, presumptive service connection is not warranted based on exposure to herbicides. 

Alternatively, presumptive service connection for a chronic disability, namely malignant tumors, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b), must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this context, the Board notes that possible cancer is first mentioned in 2005.  Therefore, this diagnosis is long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309, and the Veteran has not argued that he had skin cancer since service. 

With regard to chronicity, the Veteran's service treatment records do not contain any complaints, treatment, or findings related to skin cancer, or symptoms reasonably attributable thereto.  Neither presumptive service connection for a chronic disability, nor continuity of symptomatology based on a chronic condition in service, has been established in this case.

Although the Veteran is not entitled to a regulatory presumption of service connection for this disability as a result of in-service herbicide exposure, he can still establish service connection on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation). 
In this case, there is no dispute that the Veteran currently has a diagnosis of basal cell carcinoma during the appeal period.  See e.g. February 2017 VA examination.  Therefore, Hickson element (1) is met. 

Turning to in-service injury, upon review of the record, the Veteran served in Vietnam during the Vietnam era, as his DD 214 specifically notes in country Vietnam service.  He is entitled to the presumption of exposure to herbicide agents. Hickson element (2) is accordingly met.  38 U.S.C. § 1116 (f) (2012).

Regarding element (3), medical nexus, the question presented is whether there is a relationship between the Veteran's skin disability and his presumed Agent Orange exposure.  The relevant evidence includes the February 2017 VA examination and the April 2014 article regarding the Clemons study which states that" there may be an association between Agent Orange and development of non melanotic skin cancer."  The February 2017 VA examiner opined that there was insufficient medical or scientific evidence to link the Veteran's cancer to herbicide exposure as the Clemons study only included 100 subjects, which was not enough to conclusively determine causation, which the article author himself conceded.  The Board finds the VA examiner's opinion particularly probative, as he reviewed the medical evidence, rendered his opinion based on an accurate factual basis, and provided a rationale that is not contracted by the evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  While the private clinician noted that Agent Orange and skin cancer "could be related" this possibility does not meet the "as likely as not" (at least 50 percent) standard of proof required to grant service connection.  See 38 C.F.R. § 3.303; Hickson, supra.

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his skin cancer and service, including herbicide exposure, the Board acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question regarding the potential relationship between the Veteran's current skin disability and any instance of herbicide exposure during his military service, to be so complex in nature that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the lay statements are not afforded probative value on the issue of nexus.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis.

Ringworm

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the competent medical evidence of record does not indicate the presence of separately diagnosed ring worm at any time during the appeal period, the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as a distinct diagnosis of ring worm is not clinically demonstrated, there is no need to discuss whether such is related to service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Veteran reported ring worm at the time of service, the February 2017 VA examiner, who conceded that he had ring worm during service, found that the Veteran had no ringworm or residuals of ring worm that had occurred since service.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C. § 5107 (b) (2012).


ORDER

Entitlement to service connection for a skin condition, including skin cancer and residuals of a ringworm infection, claimed as a result of herbicide exposure, is denied. 



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


